     Case 2:21-cv-00066-KJM-CKD Document 3 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       EVA RODRIGUEZ,                                  No. 2:21–cv–0066–KJM–CKD PS

12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE

14       EDMUND D. EDELMAN CHILDREN’S
         COURT OF CALIFORNIA, et al.,
15
                         Defendants.
16

17           This case comes before the court on plaintiff’s motion to proceed in forma pauperis

18   (“IFP”) with her complaint filed January 13, 2021. 1 (ECF Nos. 1-2.) See 28 U.S.C. § 1915

19   (authorizing the commencement of an action “without prepayment of fees or security” by a

20   person that is unable to pay such fees). The undersigned declines to rule at this time on the IFP

21   motion, however, because an initial review of this action indicates that plaintiff filed this case in

22   the wrong district court. Instead, the court orders plaintiff to show cause why this action should

23   not be dismissed without prejudice or transferred to the U.S. District Court for the Central District

24   of California, under 28 U.S.C. § 1406(a).

25           Plaintiff brings this 18-count complaint against some 14 defendants, challenging the

26   removal of two of her minor children from her custody and their placement in foster homes and in

27
     1
      Because plaintiff is representing herself, this action proceeds before the undersigned pursuant to
28   Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                         1
     Case 2:21-cv-00066-KJM-CKD Document 3 Filed 03/29/21 Page 2 of 3


 1   their father’s home for the last several years. (ECF No. 1.) Plaintiff primarily challenges the
 2   prosecution and outcome of the separation proceedings that took place from 2017 through 2019 in
 3   the Edmund D. Edelman Children’s Court, a division of the Los Angeles County Superior Court.
 4   Among the named defendants are the Children’s Court; senior officials of California and Los
 5   Angeles human services agencies; the Los Angeles County Department of Children and Family
 6   Services (“DCFS”); and several DCFS social workers and supervisors involved in her children’s
 7   case. (Id. at 1-2, 9-10.)
 8           Plaintiff states that the events at issue occurred “mainly in the Los Angeles, Riverside
 9   County,” where her children were placed in various foster homes, and that venue is proper in
10   “this Judicial District” because a substantial part of the events or omissions giving rise to her
11   claim “occurred in the Central District of California.” (Id. at 10.) Based on these statements and
12   the complaint’s factual allegations, it appears that plaintiff meant to file this suit in the Central
13   District of California but instead filed suit in the Eastern District of California. As plaintiff seems
14   to acknowledge, this judicial district—the Eastern District of California—likely is not a proper
15   venue for this case.
16           Defects in venue may be raised by the court on its own where the defendant has not yet
17   responded to the complaint and the time for doing so has not run. See Costlow v. Weeks, 790
18   F.2d 1486, 1488 (9th Cir. 1986) (permitting courts to transfer case on its own initiative, “so long
19   as the parties are first given the opportunity to present their views on the issue”). Venue in a civil
20   action is generally proper in (1) a judicial district where any defendant resides, if all defendants
21   reside in the same State in which the district is located, (2) a judicial district in which a substantial
22   part of the events or omissions giving rise to the claim occurred, or (3) a judicial district in which
23   any defendant is subject to personal jurisdiction at the time the action is commenced, if there is no
24   district in which the action may otherwise be brought. 28 U.S.C. § 1391(b).
25           Although it is plausible that all defendants reside in California within the meaning of
26   § 1391(b)(1), no defendant is alleged to reside in the Eastern District of California. All the
27   entities plaintiff names as defendants—ranging from the Children’s Court, to DCFS, to the City
28   of Whittier Police Department—are located in counties that fall within the Central District of
                                                          2
     Case 2:21-cv-00066-KJM-CKD Document 3 Filed 03/29/21 Page 3 of 3


 1   California. Plaintiff does not allege where any of the individual defendants reside, but nearly all
 2   of them are employees of Los Angeles County agencies. Two of the named defendants are (or
 3   were) California state officials for whom plaintiff lists business addresses in Sacramento, which is
 4   in this district. (ECF No. 1 at 2.) But neither of these defendants is mentioned anywhere in the
 5   complaint besides the party identification sections, which contain no substantive allegations
 6   against them.
 7             As for § 1391(b)(2), it appears to the undersigned highly unlikely that any of the events or
 8   omissions giving rise to plaintiff’s claims occurred in this district. According to plaintiff, herself,
 9   the events or omissions at issue occurred “mainly” in Los Angeles and Riverside counties, which
10   plaintiff correctly identifies as falling within the Central District of California. (ECF No. 1 at 10.)
11   And finally, this district does not appear proper under § 1391(b)(3) because the action could have
12   been brought in the Central District of California.
13             When a case is filed in the wrong district, the district court “shall dismiss, or if it be in the
14   interest of justice, transfer such case to any district or division in which it could have been
15   brought.” 28 U.S.C. 1406(a). Plaintiff is therefore ORDERED TO SHOW CAUSE why this
16   action should not be dismissed for improper venue or transferred to the Western Division of the
17   U.S. District Court for the Central District of California. Within fourteen (14) days of the date
18   of entry of this order, plaintiff shall file a response. In her response, plaintiff should indicate
19   whether she intended to file this case in the Central District of California, and if not, she must
20   explain to the court why the case should remain here, in the Eastern District of California.
21   Dated: March 29, 2021
                                                          _____________________________________
22
                                                          CAROLYN K. DELANEY
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26   19.0066, rodr

27

28
                                                            3
